DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-2021 has been entered.
Status of Claims
Claims 13, 16-18, 21-35, 43-46 are currently pending in the application. Claims 22-35, 43, 46 are withdrawn from consideration. Therefore claims 13, 16-18, 21, 44-45 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 16-18, 21, 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended the claim 13 to introduce that the “rescue agent” is administered “in less than 100-fold” excess relative to the “compound” of claim 13 i). In the instant case the administered rescue agent is free fluorescein. 
Response to Arguments Claim Rejections - 35 USC § 112a
	Applicant’s amendment to the instant claim 13 with respect to the written description requirement have rendered the previous rejection of the claim 13 moot. Applicant is directed to the updated rejection presented above as in consideration of the amended claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
 Claims 13, 16-18, 21 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (WO2014100615A1) and Kim et al (US20150238631) and Kim et al (.J. Am. Chem. Soc. 2015, 137, 2832−2835; referred to as Kim JACS hereafter, reference 494 on the IDS filed 8/11/21)  Claim 13 describes a method of treating cancer comprising administering a FITC-folate conjugate, a CAR-T cell composition with CAR-T cells directed to the FITC molecule, and subsequently administering an agent which inhibits activation of the CAR-T cells, for example sodium fluorescein. Applicant has amended claim 13 to include a sequence of the CAR of the method to comprise a polypeptide 80% homologous to SEQ ID NO:2 and that the “rescue agent” as sodium fluorescein is administered in a less than 100-fold excess relative to the compound.   Claim 18 describes that the compound administered does not comprise an antibody or fragment thereof. Claim 21 further describes the compound to be administered to inhibit activation of the CAR-T which for instance would be sodium fluorescein.
 With respect to claim 13 Low et al discloses a system for treating cancer which is comprised of a bivalent small conjugate molecule (referred to as SCM) and CAR-T cells which bind to a targeting moiety on the SCM (abstract, 0007,0008).  Low et al describes that certain embodiments of CAR-T treatments of cancer can result in a deleterious side effect syndrome called cytokine release syndrome (CRS) or alternatively a cytokine storm due to unregulated CAR-T cell activation. This effect may be difficult to control in-vivo in a patient due to the inability to control CAR-T cell activation once administered to a patient (0005). The ability to regulate CAR-T cell activation is described as an advantage and goal of the invention of Low et .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Response to Arguments Claim Rejections - 35 USC § 103
In regards to the previous rejection of record applicant argues that the cited art fails to teach or suggest every element of the amended claim particularly with respect to the amount (fold excess) of the competitive inhibitor, for example sodium fluorescein which would result in free fluorescein in aqueous solutions. Applicant argues that as presented figure 4A of Kim JACS does not present a statistically significant effect on cytotoxicity when utilized at the amended instantly claimed amount of “less than 100-fold excess” compared to the compound (for instance FITC-folate). In reply as described above it is presented the supplemental figures of Kim-JACs in which figure 4B for instance shows that in-vitro the administration of even 1-10 fold excess of free fluorescein begins to abrogate binding of the CAR molecule to a fixed concentration of the FITC-folate bridge molecule as determined by binding of anti-folate antibody to CAR-T cells expressing the anti-FITC CAR after incubation with the free fluorescein at varying concentrations. In combination with disclosure of figure 4 of Kim-JACS it would therefore be obvious to consider levels of the competitive fluorescein molecule at levels up to and including 100-fold excess compared to the bridge molecule. 
In addition to the above argument, Applicant also presents primarily that the claimed invention provides unexpected results with respect to the amended claimed range or less than 100-fold excess of free fluorescein. Applicant primarily cites p69 of the instant specification as indicating that an excess of free fluorescein is administered (as calculated 12-fold) and lowers the production of CRS associated cytokines in plasma. It is noted that the calculated “fold 
Response to Arguments Claim Rejections Double Patenting
 Applicants amendment to the claims to incorporate a specific sequence for the chimeric antigen receptor have rendered the previous non-statutory provisional double patenting rejection of record moot. Therefore, this basis of rejection is withdrawn.
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644